         Case 1:16-cv-10386-LTS Document 436 Filed 12/08/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


  ALEXANDER STYLLER, INTEGRATED
  COMMUNICATIONS & TECHNOLOGIES,
  INC., JADE CHENG, JASON YUYI, CATHY                      Civil Action No. 1:16-CV-10386 (LTS)
  YU, CAROLINE MARAFAO CHENG,
  PUSHUN CHENG, CHANGZHEN NI,
  JUNFANG YU, MEIXIANG CHENG,
  FANGSHOU YU, and CHANGHUA NI,

                                     Plaintiffs,

             vs.

  HEWLETT-PACKARD FINANCIAL
  SERVICES COMPANY, HEWLETT-
  PACKARD FINANCIAL SERVICES (INDIA)
  PRIVATE LIMITED, HP INC., HEWLETT
  PACKARD ENTERPRISE COMPANY, and
  DAVID GILL,

                                     Defendants.




             JOINT MOTION AND STIPULATION FOR EXTENSION OF TIME
             TO OPPOSE MOTION TO COMPEL RE: APRIL 22, 2013 LETTER

        The Parties respectfully move the Court for a two-week extension of the deadline by which

Defendants must file an opposition to Plaintiffs’ Motion to Compel Production of the Native File

and Metadata of the April 22, 2013 Final Letter (ECF 419) (the “Motion”). In support of this

request, the Parties jointly state as follows:

        1.         On November 24, 2020, Plaintiffs (through prior counsel) filed the Motion.

        2.         Defendants’ deadline to oppose the Motion is December 8, 2020.

        3.         The Parties have conferred and believe that an additional meet-and-confer will limit

the issues or moot the Motion entirely.
         Case 1:16-cv-10386-LTS Document 436 Filed 12/08/20 Page 2 of 3




       4.     In light of the foregoing, the Parties respectfully request a two-week extension

(until December 22, 2020) of Defendants’ deadline to (if necessary) oppose the Motion.

       5.     This request is made in good faith and not for any unreasonable delay.

Dated: December 8, 2020

                                            Respectfully submitted,


                                            /s/ G. Mark Edgarton
                                            Michael H. Bunis (BBO No. 566839)
                                            G. Mark Edgarton (BBO No. 657593)
                                            Kevin C. Quigley (BBO No. 685015)
                                            CHOATE HALL & STEWART LLP
                                            Two International Place
                                            Boston, Massachusetts 02110
                                            (617) 248-5000
                                            mbunis@choate.com
                                            medgarton@choate.com
                                            kquigley@choate.com

                                            Anthony P. Callaghan
                                            Paul A. Saso
                                            GIBBONS P.C.
                                            One Pennsylvania Plaza, 37th Floor
                                            New York, New York, 10119
                                            (212) 613-2000


                                            Counsel for Defendants

                                            /s/ Luke Nikas
                                            Luke Nikas
                                            Alex Spiro
                                            Alex S. Zuckerman
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN LLP
                                            51 Madison Avenue, 22nd Floor
                                            New York, NY 10010
                                            (212) 849-7000


                                            Counsel for Plaintiffs




                                             -2-
         Case 1:16-cv-10386-LTS Document 436 Filed 12/08/20 Page 3 of 3




                              Local Rule 7.1(a)(2) Certification

       I, G. Mark Edgarton, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that on December 8, 2020 the parties conferred
and reached the above-described agreement.

                                            /s/ G. Mark Edgarton
                                            G. Mark Edgarton




                                              -3-
